Title: To George Washington from William Irvine, 17 January 1781
From: Irvine, William,Wayne, Anthony
To: Washington, George


                        
                            Sir
                            Trenton January 17 1781
                        
                        I would have wrote your Excellency on my arrival at Princetown—but did not like to give you trouble as
                            General Wayne informed me he had acquainted you minutely of every particular—the late turn affairs have taken you are also
                            informed of—It was an exceeding unfortunate proposal of the Committee of Congress & Governor Reed—to take the Mens
                            Oaths—a number of the enlistments being lost—all these will swear off—out of three Regiments that are settled with—only
                            about one hundred are retained—these are Furloughed—It is generally agreed that it will be best to Furlough all who
                            remain—appoint planes of Rendezvous for the Regiments in the spring.
                        The present unfortunate situation of our affairs will make it indispensably necessary to use every possible
                            exertion to Recruit the line—I know not what mode the State will take for this purpose—however as no body of the Men will
                            remain worth keeping together—General Wayne & myself think it will be best for him & I to superintend the
                            Recruiting service in different parts of the State—as soon as the business is settled here I mean to go to Philadelphia
                            there to remain for your Excellencys Orders—The State have not yet given us either Money or instructions for
                            Recruiting—Many of the Mutineers who are discharged are now pestering us to reinlist them—If proper steps are taken I hope
                            & make no doubt we, shall by the first of May have our line compleat, and on surer and better terms than ever—I beg
                            the favour of your Excellencys directions for my line of conduct. I have the honor to be Your Excellencys Most Obedient
                            Humble Servant
                        Wm: Irvine
                        Dear GeneralThe constant duty to which the Committee of Congress have sent me, has prevented my being very particular as
                            to the Minucia of our unfortunate affair—I can only in General say that from present appearances a very great proportion
                            of the Line will be discharged, not for want of Inlistments for the War—but for want of time to
                            produce them—the Commissioners from Expediency—Tender the Oath where an attestation don’t Immediately Appear—the Arms
                            & Accoutrements are put up in Chests & sent Regimentally to Phila.—the Artillery 4 pieces & Some Ammunition got to Phila. last Evening.
                        I shall write you very fully in a day or two—in the Interim I must beg your Excellency to point out a line of
                            Conduct for the Officers to Observe in the Recruiting business as we shall have very few men left, but what will be
                            Discharged—or furloughed until the first of March. I have the Honor to be with much Esteem Your Excellency’s Most Obt Huml. Sert
                        
                            Anty Wayne
                        
                    